Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Whitten (US PGPub 20210132916), in view of Goslin (US Patent 6120549), in view of Gergic (US FGPunb 200201987139), in view of Pirat (US PGPub 20160028891) and further in view of Tsai (US PGPub 20180025503) failed to disclose: a computer-implemented method, executed on a computing device, comprising: defining a library of functional modules; enabling a user to select a plurality of functional modules from the library of functional modules; and enabling the user to visually arrange the plurality of functional modules to form a multi-channel conversational application, wherein the plurality of functional modules are arranged to enable an end user to initiate a session of the multi-channel conversational application in a first channel, and enable the end user to subsequently switch the session of the multi-channel conversational application to a second channel without requiring at least one of a restart of the session and a reentering of information provided during the session, wherein the first channel is different than the second channel; and creating a regression test set for the plurality of functional modules by selecting a specific path of a plurality of paths through a visual arrangement of the plurality of functional modules forming the multi-channel conversational application, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Whitten, Goslin, Gergic, Pirat and Tsai discloses of a computer-implemented method, executed on a computing device, comprising: defining a library of functional modules; enabling a user to select a plurality of functional modules from the library of functional modules; and enabling the user to visually arrange the plurality of functional modules to form a multi-channel conversational application, wherein the plurality of functional modules are arranged to enable an end user to initiate a session of the multi-channel conversational application in a first channel, and enable the end user to subsequently switch the session of the multi-channel conversational application to a second channel without requiring at least one of a restart of the session and a reentering of information provided during the session, wherein the first channel is different than the second channel; and creating a regression test set for the plurality of functional modules through a visual arrangement of the plurality of functional modules.
Respectively, Whitten teaches of enabling a user to select a plurality of functional modules from the library of functional modules; and enabling the user to visually arrange the plurality of functional modules to form a multi-channel conversational application.
Goslin teaches of defining a library of functional modules, and Gergic teaches of arranging the plurality of functional modules to form a multi-channel conversational application.
Pirat teaches that the plurality of functional modules are arranged to enable an end user to initiate a session of the multi-channel conversational application in a first channel, and enable the end user to subsequently switch the session of the multi-channel conversational application to a second channel without requiring at least one of a restart of the session and a reentering of information provided during the session, wherein the first channel is different than the second channel.
Tsai teaches of a visual regression tool to test software components in general. 
However, the prior art, Whitten, Goslin, Gergic, Pirat and Tsai failed to disclose the following subject matter such as “creating a regression test set for the plurality of functional modules by selecting a specific path of a plurality of paths through a visual arrangement of the plurality of functional modules forming the multi-channel conversational application”.
Claim 10 is the product claim, similar to the claim 1, and claim 19 is system claim, similar to the claim 1. Therefore, claims 1-27 are allowed. 

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193